DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The response filed 03/29/2022 has been entered. Applicant has not amended, cancelled, or added any claims. Claims 1-24 are currently pending in the instant application
Response to Arguments
Applicant’s arguments, see page 6, filed 03/29/2022, with respect to the rejection(s) of claim(s) 1-24 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 102(a)(2) over Novotny et al (US 2020/0092088). Examiner agrees that the previously cited prior art Nandakumar et al (US 2020/0201964) does not qualify as prior art. Novotny has an effective filing date of 09/17/2018 which is before the effective filing date of the instant application (11/19/2018), therefore qualifies as prior art. 
Applicant’s arguments with respect to claim(s) 8 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novotny et al (US 2020/0092088).
Regarding claim 1, An immutable distributed ledger system, comprising: a distributed ledger oracle server (Figure 1A); a plurality of distributed ledger nodes connected to the distributed ledger oracle server over a network (Figure 2A Blockchain nodes), the plurality of distributed ledger nodes implementing an immutable distributed ledger that stores data corresponding to a data subject, and a data subject record and a data subject key that corresponds to a data subject, wherein the data subject record and data subject key are stored in a data subject database of the immutable distributed ledger system ([0028] - For example, the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency. In a public or permission-less blockchain, anyone can participate without a specific identity. Public blockchains often involve native cryptocurrency and use consensus based on various protocols such as Proof of Work (PoW), See also Figure 7B, Data Block 750); the distributed ledger oracle server having a destruction engine that comprises a plurality of instructions executed by a processor of the distributed ledger oracle server that is configured to (Figure 3 Permissioned blockchain 310): receive a delete request that identifies the data subject to be deleted (Fig 5B, 552 Receive Deletion request.); and make the data corresponding to the data subject to be deleted inaccessible to the immutable distributed ledger system in response to the delete request (Figure 5B. 556 Delete encryption keys form each node copy of the key store).
Regarding claim 2, The system of claim 1, wherein the destruction engine is further configured to delete the data subject record and the data subject key of the data subject to be deleted ([0056] FIG. 4 shows a process 400 for providing a right to be forgotten protocol on a blockchain. The client (user) submits a transaction including transaction parameters such as one or more key/value pairs. The transaction request is received into a processing node 102 of the network 100 at step 410. If the client has decided to implement the right-to-be-forgotten protocol, the client may include one or more encryption keys with the transaction parameters. The encryption key may be specific to a transaction, a cluster of transactions or the user. After running chaincode to implement the transaction (step 412), the content of the transaction is encrypted with the encryption key (step 414). The encrypted transaction, including an encryption key identifier, may then be committed to the blockchain 416 and the key store updated with the encryption key 418.).
Regarding claim 3, The system of claim 1, wherein the destruction engine is further configured to receive the delete request having a data subject identifier of the data subject to be deleted [0056] FIG. 4 shows a process 400 for providing a right to be forgotten protocol on a blockchain. The client (user) submits a transaction including transaction parameters such as one or more key/value pairs. The transaction request is received into a processing node 102 of the network 100 at step 410. If the client has decided to implement the right-to-be-forgotten protocol, the client may include one or more encryption keys with the transaction parameters. The encryption key may be specific to a transaction, a cluster of transactions or the user. After running chaincode to implement the transaction (step 412), the content of the transaction is encrypted with the encryption key (step 414). The encrypted transaction, including an encryption key identifier, may then be committed to the blockchain 416 and the key store updated with the encryption key 418.).
Regarding claim 4, The system of claim 3, wherein the destruction engine is further configured to look up the data subject identifier of the data subject to be deleted and delete the data subject record and the data subject key of the data subject to be deleted ([0061] If the data is encrypted but the call to the key store returns no result, then the key has been deleted from the key store. The content therefore remains encrypted and thus functionally forgotten).
Regarding claim 5, The system of claim 1, wherein the destruction engine is further configured to receive the delete request having a data subject profile of the data subject to be deleted (Figure 5B, 552).
Regarding claim 6, The system of claim 5, wherein the destruction engine is further configured to look up the data subject profile of the data subject to be deleted and delete the data subject record and the data subject key of the data subject to be deleted ([0064] In one embodiment, the system may allow a user to encrypt a transaction multiple times with multiple keys. For example, a user might not know, at the time of the transaction, if they want a Participant Key, or a Transaction Key to apply to a transaction. If at a later time, the user wants to delete a specific transaction that is encrypted only with the Participant Key, they will not be able to forget this transaction without deleting the other transactions encrypted with the Participant Key. By encrypting a transaction with multiple keys, e.g. a Participant Key and a Transaction Key, then the user can decide later how to delete that transaction.).
Regarding claim 7, The system of claim 1, wherein the destruction engine further comprises a destruction smart contract that is part of the immutable distributed ledger system to make the data corresponding to a data subject to be deleted inaccessible to the immutable distributed ledger system (Figure 6C Smart Contract 630).
Regarding claim 8, The system of claim 1, wherein the destruction engine is further configured to: restore a previously deleted data subject record so that the data corresponding to the data subject is accessible by the immutable distributed ledger environment(Figure 5A, 510-516).
Regarding claim 9, The system of claim 8, wherein the destruction engine is further configured to receive a restore request that includes the data subject record of the previously deleted data subject(Figure 5A, 514 Retrieve encryption key(s) from key store).
Regarding claim 10, The system of claim 9, wherein the destruction engine is further configured to insert, into the data subject database of the immutable distributed ledger system, the data subject record and data subject key of the previously deleted data subject (Figure 5A, 514 Retrieve encryption key(s) from key store).
Regarding claim 11, The system of claim 8, wherein the destruction engine is further configured to use a restore smart contract that is part of the immutable distributed ledger environment to make the data corresponding to the data subject accessible to the immutable distributed ledger environment ([0074] FIG. 6C illustrates an example smart contract configuration among contracting parties and a mediating server configured to enforce the smart contract terms on the blockchain according to example embodiments. Referring to FIG. 6C, the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656. The execution, operations and results of the smart contract execution may be managed by a server 654. Content of the smart contract 630 may require digital signatures by one or more of the entities 652 and 656 which are parties to the smart contract transaction.).
Regarding claim 12, The system of claim 1 further comprising a computing device having a graphical user interface that generates the delete request (([0075] - Referring to the example of FIG. 6D, an application programming interface (API) gateway 662 provides a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.) In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer (i.e., server 654). Here, the server 654 is a blockchain network peer component that holds a copy of the world state and a distributed ledger allowing clients 652 and 656 to query data on the world state as well as submit transactions into the blockchain network where, depending on the smart contract 630 and endorsement policy, endorsing peers will run the smart contracts 630, and Fig 8, 822 Display).
Regarding claim 13, The system of claim 12, wherein the computing device having a graphical user interface generates the restore request ([0075] - Referring to the example of FIG. 6D, an application programming interface (API) gateway 662 provides a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.) In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer (i.e., server 654). Here, the server 654 is a blockchain network peer component that holds a copy of the world state and a distributed ledger allowing clients 652 and 656 to query data on the world state as well as submit transactions into the blockchain network where, depending on the smart contract 630 and endorsement policy, endorsing peers will run the smart contracts 630 and Fig 8, 822 Display).
Claims 14-24 are rejected using similar reasoning seen in the rejection of claims 1-11 due to reciting similar limitations but directed towards a method.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166